DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Peters on May 12, 2022.
The application has been amended as follows: 
11. (Currently Amended) The method according to claim 17, further comprising displaying the captured image and information describing a target geometry of the needle prior to breaking on [[the]] a display (21).

17. (Currently Amended) A method for handling of fragments (10) of a broken needle (11), the method comprising: 
- arranging the fragments (10) of the broken needle (11) in a container (16) in a predefined position, 
- utilizing a camera (23) to capture an image (32) of the fragments (10) of the broken needle (11) while the fragments (10) are arranged in the container (16) in the predefined position, 
- storing of the captured image (32) for one or both of documentation and evaluating the image (32) for checking whether all of the fragments (10) of the broken needle (11) are present, 
- associating information related to the broken needle with a respective manufacturing order.

33. (Currently Amended) The method according to claim 17, further comprising using a mobile device (19) to capture the image (32), the mobile device (19) comprising [[a]] the camera (23), a processing unit (24), and storage (25).
Allowable Subject Matter
Claims 2-5, 7, 10-24, and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not specify that the time that the image is captured is when the needle fragments are arranged in the container in the predefined position.  Furthermore, while Sakaki does disclose a camera, utilizing this camera at the specific time claimed would be the result of improper hindsight reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732